RAY, District Judge.
The patent in suit contains four claims, but claim 1 only is in suit. I think title in complainant is shown. Iiifringement must be proved; it is not presumed and the evidence ought to be satisfactory to the trial court. In this case I appreciate the difficulties under which complainants labored, but am far from convinced that defendants have infringed. I also doubt the validity of the patent, but will not pass on that point. Assuming it to be valid, infringemént is not shown.
« The defendants are entitled to a decree dismissing the bill of complaint, with costs.